IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41548

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 641
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 24, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KENNETH EDWARD SCHLEINING,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTTIEREZ, Chief Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Kenneth Edward Schleining pled guilty to attempted strangulation, Idaho Code § 18-923,
and admitted to being a persistent violator. The district court imposed a unified twenty-five-year
sentence with ten years determinate to run concurrently with a sentence imposed in a separate
case. Schleining filed an Idaho Criminal Rule 35 motion, which the district court denied.
Schleining appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Schleining’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Schleining‘s Rule 35 motion is affirmed.




                                              2